Exhibit 10.7
 
EQUITY REORGANIZATION AGREEMENT
BY AND BETWEEN
CHINA CRESCENT ENTERPRISES, INC.
AND
NEWMARKET TECHNOLOGY, INC.




This Equity Reorganization Agreement (“Agreement”) is entered into by and
between NewMarket Technology, Inc., a Nevada Corporation (“NMKT”), and China
Crescent Enterprises, Inc., a Nevada corporation (“CCTR”) as of the last date
written below (“Effective Date”). NMKT and CCTR may each be referred to herein
as a “Party” and may collectively be referred to herein as the “Parties.”


WITNESSETH:


WHEREAS:
NMKT is the holder of 250,000 shares of CCTR Series “A” Convertible Preferred
Stock (the “Series A Preferred Stock”) and,

 
WHEREAS:
CCTR’s Articles of Incorporation authorize 20,000,000 shares of preferred stock
(“Preferred Stock”), of which 250,750 are issued and outstanding on the date
hereof and,

 
WHEREAS:
CCTR has expressed an interest in restructuring the equity held by NMKT and,

 
WHEREAS:
The Parties now desire to reorganize the preferred equity of CCTR held by NMKT.


NOW THEREFORE:           In consideration of the foregoing premises and the
following promises contained herein and for other good and valuable
consideration exchanged among the Parties, the receipt and sufficiency of which
are hereby acknowledged by each, the Parties covenant and agree as follows:


1.
NMKT hereby agrees to submit for cancellation, the  Series A Preferred Stock, in
exchange for the issuance of 10,000 shares of CCTR Series C Convertible
Preferred Stock with the Designations of Rights and Privileges as contained in
Exhibit A hereto (the “Series C Shares”), and 5,000 shares of CCTR Series D
Preferred Stock with the Designations of Rights and Privileges as contained in
Exhibit B hereto (the “Series D Shares”).



2.
Time is of the Essence. The times for performance of the various obligations in
this Agreement are essential due to the obligations and expenditures of the
Parties. If a specific time is not specified, performance shall be prompt and
with due regard to the conditions of performance of other parties in reliance
thereon.



3.
Cooperation and Further Assurances. Approvals required by any Party shall not be
unreasonably withheld or delayed. The Parties each agree to execute and deliver
such documents and to perform such other acts, promptly upon request by another
Party, which are, in the requesting Party’s reasonable judgment, necessary or
appropriate to effectuate the purposes and intent of this Agreement.



4.
Binding Effect. This Agreement shall inure to the benefit of and shall be
binding on the Parties and their respective successors and assigns.

 
 
 

--------------------------------------------------------------------------------

 
 
5.
Notices. All notices, certificates, requests, or other communications required
hereunder shall be sufficient only if given in writing and shall be deemed to
have been duly given when delivered in person, sent by a nationally recognized
courier which can track and verify delivery, or three (3) days after sent by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:



To NMKT:              NewMarket Technology, Inc.
14860 Montfort Drive, Suite 210
Dallas, Texas 75254
Fax no. (972) 386-3372


To CCTR:                China Crescent Enterprises, Inc.
14860 Montfort Drive, Suite 210
Dallas, Texas 75254
Fax no. (972) 386-3372


 
Either Party hereunder may, by notice given hereunder, designate any further or
different addresses to which subsequent notices, certificates, requests, or
other communications shall be sent.



6.
Authority and Capacity to Execute. Each person signing this Agreement represents
and warrants that he or she has complete authority and legal capacity to execute
and enter into this Agreement on behalf of the Party for which he or she is
signing, and agrees to defend, indemnify and hold harmless all other Parties if
that authority or capacity is challenged.



7.
Knowing and Voluntary Agreement. The Parties each represent and warrant that
they have read this Agreement and they understand it. The Parties each
acknowledge and agree that they had a full and fair opportunity to consult with
legal counsel of their own choosing in the negotiation, drafting and execution
of this Agreement. In entering into this Agreement, each Party understands and
agrees that it does so of its own free will, relying wholly upon its own
individual judgment and the advice of its own legal counsel, and that it has not
been influenced to any extent whatsoever by any representations or statements
made by the Parties, persons, firms, or corporations which are hereby released,
or by any person or persons representing, affiliated with or employed by any
Party to this Agreement.



8.
No Drafting Party. No Party shall be deemed to be the “drafting party” of this
Agreement and, consequently, this Agreement shall be construed as a whole,
according to its fair meaning and intent, and not strictly for the benefit of or
detriment to one Party or the other.



9.
Interpretation. The captions and headings of the various sections or provisions
in this Agreement are solely for the convenience of the Parties and for
reference, and shall not be construed in any way to interpret, define or limit
the content of any provision or section hereof. In interpreting this Agreement,
when applicable the singular form of any word shall mean or apply to the plural
and the feminine form shall mean to apply to the masculine, and visa versa.



10.
Integration. This Agreement represents the entire agreement among the Parties,
it supercedes all prior negotiations and agreements, and no statements,
promises, or inducements made by any Party hereto not contained in this
instrument shall be valid or binding.

 
 
 

--------------------------------------------------------------------------------

 
 
11.
Amendments and Modifications. No change, amendment, or modifications to or
extension of or waiver of any provisions of or consent provided under this
Agreement shall be valid unless such change, amendment, modification, extension,
consent, or waiver is in writing and signed by all the Parties to this
Agreement, or, in the case of consent or waiver, by the Party granting the same.



12.
Severability. In case any section or provision of this Agreement, or in case any
covenant, stipulation, obligation, agreement, act or action, or part thereof,
made, assumed, entered into, or taken under this Agreement, or any application
thereof, is, for any reason, held to be illegal or invalid, or is at any time
inoperable by reason of any law, or actions thereunder, such illegality or
invalidity or inoperability shall not affect the remainder thereof or any
covenant, stipulation, obligation, agreement, act or action, or part thereof,
made, assumed, entered into or taken under this Agreement, which shall, at the
time, be construed and enforced as if such legal or invalid or inoperable
portion were not contained therein.



13.
Governing Law; Jurisdiction and Venue. This Agreement shall be construed and
enforced in accordance with the laws of the State of Nevada without reference to
its choice of law or conflict of law provisions. The Parties agree to submit to
the personal jurisdiction of the state courts of the State of Texas and agree
that such courts are the required venue for the litigation of any dispute that
may arise or result from this Agreement, unless all Parties agree otherwise in
writing in a specific instance.



14.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument. Facsimile or electronically transmitted signatures
shall be deemed to be effective as originals.



[Signature page follows]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF: The Parties have executed and entered into this Agreement as
of the last date written below.




NEWMARKET TECHNOLOGY, INC.


By:
   
/s/ Philip Verges
 
Printed Name:
   
Philip Verges
 
Title:
   
Chief Executive Officer
 
Date:
   
November 16, 2009
 





 
CHINA CRESCENT ENTERPRISES, INC.
 
By:
   
/s/ Paul K. Danner
 
Printed Name:
   
Paul K. Danner
 
Title:
   
Chief Executive Officer
 
Date:
   
November 16, 2009
 

 
 